Citation Nr: 1026591	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  07-24 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability other than posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for residuals of a stroke. 

3.  Entitlement to service connection for a skin disability, to 
include as secondary to herbicide exposure. 

4.  Entitlement to service connection for a low spine disability. 

5.  Entitlement to service connection for PTSD.

6.  Entitlement to service connection for a lung disability, to 
include as secondary to asbestos exposure. 

7.  Entitlement to service connection for a stomach disability. 

8.  Entitlement to service connection for a bladder disability. 

9.  Entitlement to service connection for tooth loss, for 
compensation purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to September 
1965. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a February 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) Indianapolis, 
Indiana.

The decision below addresses the claims of service connection for 
PTSD, a lung disability, a stomach disability, a bladder 
disability, and toot loss for compensation purposes.  The issues 
of whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disability other than PTSD; and service connection 
for residuals of a stroke, a skin disability, and a low spine 
disability are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

As detailed in the remand section, the claim of service 
connection for an acquired psychiatric disability other than PTSD 
(characterized as an affective disorder with major depression) is 
properly construed as a claim to reopen rather than a new claim.

The Veteran states that he has had problems with his teeth ever 
since his military service.  He states that the dental bridge 
that he received during service fell out and he continues to have 
trouble with those teeth.  In adjudicating the Veteran's tooth 
loss claim, the RO only addressed the issue as a claim for 
compensation purposes.  The Board infers from the Veteran's 
statements a claim of service connection for a dental condition 
for the purpose of obtaining VA outpatient dental treatment.  
This claim is referred to the agency of original jurisdiction 
(AOJ) for additional referral to the appropriate Veterans 
Hospital Administration medical facility.  See 38 C.F.R. § 17.161 
(2009).  The Board notes that a dental rating sheet was issued in 
April 1994 indicating that the Veteran may have already received 
VA outpatient dental treatment.


FINDINGS OF FACT

1.  The Veteran does not have PTSD related to his active military 
service.

2.  The Veteran does not have a lung disability related to his 
active military service, including as a result of exposure to 
asbestos in service.

3.  The Veteran does not have a stomach disability related to his 
active military service. 

4.  The Veteran does not have a bladder disability related to his 
active military service. 

5.  The Veteran has missing replaceable teeth or decayed 
restorable teeth; loss of substance of the maxilla or mandible, 
impairment of the mandible, or loss of a portion of the ramus or 
maxilla has not been shown.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 4.125 (2009).

2.  A lung disability was not incurred in or aggravated by active 
military service, including asbestos exposure.   38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

3.  A stomach disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

4.  A bladder disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

5.  The criteria for service connection for a dental condition 
(tooth loss) for compensation purposes are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.381, 4.150 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2005, November 2005, and June 
2008, the RO satisfied VA's duty to notify the Veteran under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. 
§ 3.159(b) (2009), in compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Specifically, the RO notified the Veteran of:  
information and evidence necessary to substantiate the claims; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  This notice included a request to submit information 
concerning any alleged PTSD stressors.  In June 2008, the RO also 
notified the Veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the complete notice 
was not provided until after the RO initially adjudicated the 
Veteran's claims, the claims were properly re-adjudicated in June 
2009, which followed the adequate notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

VA has done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  All 
identified and available treatment records have been secured, 
including records obtained from the Social Security 
Administration and VA Medical Centers (VAMCs) in Fort Wayne, 
Indianapolis, and Marion, Indiana.  Although the Veteran has not 
been provided examinations in conjunction with the claims not 
being remanded, medical examinations are unnecessary in this case 
because:  there are no verified stressors (PTSD), there is 
insufficient evidence of an in-service event, injury, or disease 
(lung disability), there is insufficient evidence of the claimed 
disability or recurrent symptoms of such (stomach disability and 
bladder disability); and compensation may not be granted for the 
claimed disability (tooth loss).  Under such circumstances, an 
examination is not required.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (noting that in initial service connection claims, 
VA must provide a VA medical examination when there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability).  Thus, the duties to notify and assist 
have been met for these five claims.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if preexisting 
such service, was aggravated therein.  This may be accomplished 
by affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 C.F.R. 
§ 3.303(a) (2009).  Where chronicity of a disease is not shown in 
service, service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. 
§ 3.303(b).  

PTSD

The Veteran claims to have PTSD as a result of military service.  

A claim for service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2009); see Cohen v. Brown, 10 
Vet. App. at 136-37 (1997).  Section 4.125(a) requires the 
diagnosis to conform to the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).

When the evidence does not establish that a veteran is a combat 
veteran, his assertions of service stressors are not sufficient 
to establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service record 
or other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 
12 Vet. App. 1 (1998); Cohen, 10 Vet. App. at 128; Doran v. 
Brown, 6 Vet. App. 283 (1994).

In this case, the Veteran indicated to VA clinicians that he 
engaged in combat.  However, the evidence in the claims folder 
does not suggest that he engaged in combat.  As a matter of law, 
a medical professional cannot provide supporting evidence that 
the claimed in-service events actually occurred based on a post-
service medical examination.  Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996).  In addition, the Veteran's own testimony, 
standing alone, will not be sufficient.  Id.  The Veteran's DD-
214 does not reflect that he received an award or medal 
indicative of combat participation.  Additionally, there is no 
indication that the ship that the Veteran was assigned to, the 
USS Jenkins, participated in combat while the Veteran was aboard.  
Thus, the Board does not find that the Veteran engaged in combat 
with the enemy.

While current treatment records show a diagnosis of PTSD, the 
Veteran has not articulated stressors which can be verified.  The 
Veteran was provided letters by which he was requested to submit 
information regarding his stressors.  At an August 2008 hearing 
before the RO, he indicated childhood stressors but did not 
discuss stressors directly related to service.  The only possible 
stressors are gleaned from review of his post-service clinical 
records.  A December 2005 VA treatment record noted that the 
Veteran reported cruelty and physical abuse during service.  
Also, an October 2006 VA treatment record noted that his in-
service stressors included witnessing incoming fire and getting a 
letter from his wife that she had been raped by her father.  At 
the hearing, he also indicated that his PTSD was due to working 
in the engine room during service and not being allowed to make 
something of himself.  In any case, none of these alleged 
stressors are given with any level of specificity by which VA 
could verify his stressors through any research and records 
custodians such as the United States Army and Joint Services 
Records Research Center (JSRRC).  Therefore, even though the 
Veteran has been diagnosed with PTSD, service connection would 
still be denied without a verified stressor.

The Board further finds that, even if the Veteran's alleged in-
service stressors were verified, service connection for PTSD 
would still be denied as the medical opinion evidence of record 
does not provide a nexus between current disability and service.  
Instead, in October 2006, a VA clinician stated that "[i]t is 
clear that his PTSD is not related to his service."

In adjudicating this claim, the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 
(2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), emphasized that lay testimony is competent if it is 
limited to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see also 
38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) 
(West 2002).  Moreover, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to weigh 
and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder.  Layno, 6 Vet. App. 
at 467-69; 38 C.F.R. § 3.159(a)(2).  However, as a lay person, he 
is not competent to diagnose a psychiatric disorder in accordance 
with DSM-IV or render an opinion as to the cause or etiology of 
any current disorder (i.e. that he currently has PTSD related to 
service) because he does not have the requisite medical 
expertise.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009) Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lung Disability

The Veteran essentially contends that he has a lung disability 
related to military service, specifically to include due to 
asbestos exposure.  

There is no specific statutory or regulatory guidance with regard 
to claims for service connection for asbestos-related diseases.  
However, in 1988, VA issued a circular on asbestos-related 
diseases which provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(October 3, 1997) (hereinafter "M21-1").  Also, an opinion by 
the VA General Counsel discussed the development of asbestos 
claims.  VAOPGCPREC 4-00 (April 13, 2000).

The Board notes that the aforementioned provisions of M21-1 have 
been rescinded and reissued as amended in a manual rewrite (MR) 
in 2005.  See M21-1MR, Part IV, Subpart ii, ch. 1, sec. H.29, 
entitled "Developing Claims for Service Connection for Asbestos-
Related Diseases," and Part IV, Subpart ii, ch. 2, sec. C.9, 
entitled "Service Connection for Disabilities Resulting from 
Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service 
connection for a lung disability under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 Vet. 
App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  The latency period for asbestos-related diseases varies 
from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a factor. 
M21-1MR, Part IV, Subpart ii, ch. 1, sec. H.29.a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, and 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  As 
to occupational exposure, exposure to asbestos has been shown in 
insulation and shipyard workers, and others.  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1MR, Part 
IV, Subpart ii, ch. 2, sec. C.9.a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the latency 
and exposure information pertinent to the veteran.  M21-1MR, Part 
IV, Subpart ii, ch. 2, sec. C.9.h.

The Veteran's DD-214 shows that he was a boatswain's mate and he 
testified that he served onboard the USS Jenkins and cleaned the 
engine room.  

The Veteran's service treatment records do not show any treatment 
for, or complaints of, any lung disorders.  Notably, the 
examination report at service discharge noted a normal lung and 
chest evaluation.  A chest x-ray was also normal at that time.

The Veteran currently has diagnoses of pleural thickening, 
pulmonary emphysema, and chronic scarring.  Asbestos exposure and 
tobacco use are noted in the treatment records as well.  

After a careful review of the evidence of record discussed above, 
the Board finds that service connection for a lung disability, 
including as due to asbestos exposure, has not been established.  
Although inhalation of asbestos fibers can produce pleural 
effusion, the overall evidence does not reflect that the 
Veteran's current lung disabilities are related to his service.  
See M21-1MR, Part IV, Subpart ii, ch. 2, sec. C.9.a-f.  In 
addition, the overall evidence does not reflect that the Veteran 
was exposed to asbestos in service.  While the Veteran served on 
a ship during service, the record does not reflect that he was 
exposed to asbestos in service in his capacity as a boatswain's 
mate.  This is not shown to be a military occupational specialty 
ordinarily exposing individuals with asbestos.  The Veteran's 
declarations of exposure are not supported by any corroborative 
evidence in the form of other individuals similarly exposed or 
through any documentation submitted.  The Veteran has not 
demonstrated how he would have the expertise to recognize its 
presence or his particular exposure.  Therefore, the evidentiary 
record weighs against a finding that his currently diagnosed lung 
disabilities are causally related to any such exposure while in 
service or is otherwise related to service.

The Veteran is competent to attest to his observations of his 
disabilities.  Layno, 6 Vet. App. at 467-69; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder (i.e. that he currently 
has a lung disability related to service) because he does not 
have the requisite medical expertise, particularly regarding any 
asbestos-related lung disability.  See, e.g., Routen, 10 Vet. 
App. at 186; Espiritu, 2 Vet. App. at 492.  

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 49.

Stomach Disability

The Veteran contends that he has a stomach disability related to 
military service, specifically that he had lead removed from his 
body. 

Aside from complaints of stomach/abdominal pain, there is no 
current evidence of a stomach disability.  The Board notes that 
pain alone, without a diagnosed related medical condition, does 
not constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current disability.  
"In the absence of proof of a present disability, there can be 
no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  
Therefore, service connection for a stomach disability is not 
warranted.

Even if the Veteran had a current diagnosis of a stomach 
disability, service connection would nevertheless be denied.  
Service treatment records, including the examination report at 
service discharge, are negative for any complaints or findings a 
stomach disability.  Complaints of pain were noted 40 years after 
service discharge.  In view of the lengthy period without 
treatment, there is no evidence of continuity of symptomatology 
and this weighs against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The Veteran is competent to attest to his observations of his 
disability.  Layno, 6 Vet. App. at 467-69; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder (i.e. that he currently 
has a stomach disability related to service) because he does not 
have the requisite medical expertise.  See, e.g., Routen, 10 Vet. 
App. at 186; Espiritu, 2 Vet. App. at 492.  

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 49.

Bladder Disability

The Veteran essentially contends that he has a bladder disability 
related to military service.  He testified that he had blood in 
his urine and had a cyst taken off. 

Service treatment records, including the examination report at 
service discharge, are negative for any complaints or findings of 
a bladder disability.  Post-service clinical records show that a 
November 1992 urogram revealed no abnormalities and the 
impression was a normal excratory urogram.  Also, the Veteran 
reported blood in his urine in December 1992.  A February 1993 VA 
examination report noted a diagnosis of hematuria.  A private 
treatment report also dated in February 1993 noted that he had a 
history of blood in his urine but had no significant problems at 
that time; a history of hematuria which had resolved was noted.  
Significantly however, there is no current evidence of a bladder 
disability, or at least one since the 1990's. 

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current disability.  
"In the absence of proof of a present disability, there can be 
no valid claim."  Brammer, 3 Vet. App. at 225.  See also Gilpin, 
155 F.3d at 1353.  Therefore, service connection for a bladder 
disability is not warranted.

It appears from the medical evidence that the Veteran had 
hematuria.  However, the competent medical evidence of record 
does not indicate that the Veteran has had hematuria at any time 
during the appeal period (the Veteran filed his claim of 
entitlement to service connection in May 2005).  Cf. McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a current 
disability may be shown even though the disability resolves prior 
to the adjudication of the claim as long as a veteran has a 
disability at the time the claim is filed or during the pendency 
of the claim).

The Veteran is competent to attest to his observations of his 
disability.  Layno, 6 Vet. App. at 467-69; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder (i.e. that he currently 
has a bladder disability related to service) because he does not 
have the requisite medical expertise.  See, e.g., Routen, 10 Vet. 
App. at 186; Espiritu, 2 Vet. App. at 492.  

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 49.

Tooth Loss

The Veteran contends that during boot camp, he fell hitting his 
teeth.  He indicated that he was subsequently sent to the dental 
clinic where he had three teeth pulled.  

Service treatment records show that at service enlistment, the 
Veteran was missing four teeth (numbers 1, 16, 19, and 32).  
Dental treatment records show that in August 1965, the Veteran 
had a bridge put in for tooth number 19 and teeth numbers 18 and 
20 were used to anchor that bridge.  Additionally, dental work 
was provided to treat other carious teeth.  The examination 
report at service discharge confirms that a bridge was fixed from 
teeth numbers 18 to 20 and does not show any additional loss of 
teeth.  

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment in accordance with 38 C.F.R. § 17.161.  See 38 C.F.R. 
§ 3.381 (2009).  Otherwise, dental disabilities are compensable 
for rating purposes under 38 C.F.R. § 4.150 (Schedule of 
ratings-dental and oral conditions).  Such disabilities include 
impairment of the mandible, loss of a portion of the ramus, and 
loss of a portion of the maxilla.  Compensation is available for 
loss of teeth only if such is due to loss of substance of body of 
maxilla or mandible.  38 C.F.R. § 4.150 (Diagnostic Codes 9900-
9916) (2009).

Post-service medical records show that the Veteran has missing 
replaceable teeth or decayed restorable teeth.  The evidence does 
not suggest, and he has not claimed, that he has loss of 
substance of the maxilla or mandible, impairment of the mandible, 
or loss of a portion of the ramus or maxilla.  

Here, the Veteran does not have a dental condition that may be 
service connected for compensation purposes.  See 38 C.F.R. 
§§ 3.381, 4.150.  All of his affected teeth are replaceable 
missing teeth or decayed restorable teeth, which may only be 
considered service connected for the purpose of establishing 
eligibility for outpatient dental treatment.  As noted in the 
introduction, the issue of service connection for tooth loss for 
treatment purposes has been referred to the AOJ.  The record does 
not suggest that the Veteran has missing teeth due to loss of 
substance of the maxilla or mandible.  Consequently, service 
connection for tooth loss, for compensation purposes, is not 
warranted.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 
Vet. App. at 49.




ORDER

Service connection for PTSD is denied.

Service connection for a lung disability, to include as secondary 
to asbestos exposure, is denied. 

Service connection for a stomach disability is denied. 

Service connection for a bladder disability is denied. 

Service connection for tooth loss, for compensation purposes, is 
denied.  


REMAND

As to the issue of service connection for an acquired 
psychiatric disability other than PTSD, the claim was previously 
denied in a March 1997 rating decision (then characterized as a 
neuropsychiatric condition).  Thus, the claim is properly 
construed as a claim to reopen rather than a new claim.  During 
the pendency of this claim, the Court issued Kent v. Nicholson, 
20 Vet. App. 1 (2006), requiring notice of the evidentiary 
requirements necessary to reopen a previously-denied claim, and 
of what evidence would be new and material to reopen the claim.  
See 38 C.F.R. § 3.156 (2009).

The Federal Circuit in, Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), held that 
the regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was invalid 
as contrary to the statutory authority, 38 U.S.C.A. § 5103(b).  
If the record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  The Board must remand the case to the AOJ because the 
record does not show that the Veteran was provided adequate 
notice under the VCAA and the Board is without authority to do 
so.

Here, although the RO sent VCAA notice letters to the Veteran in 
June 2005 and June 2008, they did not address the Veteran's 
claim as to whether new and material evidence has been submitted 
to reopen a previously denied claim for service connection for 
an acquired psychiatric disability other than PTSD as required 
by Kent.  A remand is therefore needed in order to afford the 
Veteran with complete notice as cited in Kent.

With regard to the issue of service connection for residuals of a 
stroke, the Veteran testified at his August 2008 hearing that his 
psychiatric symptoms resulted in his stroke.  This issue is 
inextricably intertwined with the claim as to whether new and 
material evidence has been submitted to reopen a previously 
denied claim for service connection for an acquired psychiatric 
disability.  In other words, if the claim for an acquired 
psychiatric disability is reopened and granted, this may impact 
the service connection claim for residuals of a stroke.  See 
Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) 
(noting that where the facts underlying separate claims are 
"intimately connected," the interests of judicial economy and 
avoidance of piecemeal litigation require that the claims be 
adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (finding that two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  Action on the Veteran's claim for service connection for 
residuals of a stroke is therefore deferred.  Nevertheless, the 
VCAA letter that is to be sent to the Veteran on remand must 
include notification of substantiating a claim of service 
connection on a secondary basis, notice of which he has not yet 
been sent.  See 38 C.F.R. § 3.310 (2009).

As to the claim for service connection for a skin disability, 
the Veteran essentially contends that he has a current 
disability related to military service, including herbicide 
exposure.  The Veteran testified at his August 2008 hearing that 
he may have been exposed to herbicides while serving onboard a 
ship during service.  However, the record is unclear whether he 
was exposed to herbicides during service (to include service in 
the Republic of Vietnam during the Vietnam era).  As such, the 
record is insufficient upon which to render a full and fair 
determination at this time.  VA has a duty to assist the Veteran 
in developing his claim, and on remand additional development in 
this regard should be carried out.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

Additionally, review of the service treatment records show that 
the Veteran was seen on several occasions for skin rashes.  In 
August 1963, he had a maculopapular rash on his face and trunk, 
and was diagnosed with rubella.  In June 1965, he was seen for a 
skin rash with a four week history of pruritic rash in his groin 
area.  In July 1965, the Veteran was seen for complaints of jock 
rash which he had for four months.  Post-service clinical 
records also reflect treatment for various skin disabilities.  
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon, 20 Vet. 
App. at 79; Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  On 
remand, the Veteran should be afforded an examination to 
determine the etiology of any current skin disability even if 
exposure to herbicides is not established by the evidence.

As to the claim for service connection for a low spine 
disability, the Veteran contends he has a current disability 
related to military service.  He specifically asserts that he has 
a disability due to an accident in 1965.  While service treatment 
records are negative for any complaints or findings of a low 
spine disability, post-service treatment records show that the 
Veteran has a current lumbar spine disability.  These records 
show that the Veteran gave a history of injuring his spine 
onboard a ship during service wherein he was tossed into the air 
and landed on his spine (e.g., VA clinical record dated in August 
2004).  The clinical records also document that the Veteran 
indicated that his spine problems began in March 1993 which he 
attributed to his job as a prison guard (e.g., private treatment 
record dated in March 1993).  On remand, the Veteran should be 
afforded an examination to determine the etiology of his current 
low spine disability.  See McLendon, 20 Vet. App. at 79.

It appears that the Veteran continues to receive regular 
treatment at the Fort Wayne, Indianapolis, and Marion VAMCs.  
Updated treatment records should be obtained in light of the 
remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Provide the Veteran with a notice 
letter which complies with the notification 
requirements of the VCAA and Kent, for the 
claim of whether new and material evidence 
has been received to reopen a claim of 
entitlement to service connection for an 
acquired psychiatric disability other than 
PTSD.  Also notify the Veteran of the 
information and evidence necessary to 
substantiate a claim of service connection 
on a secondary basis regarding the claim of 
service connection for residuals of a 
stroke.

2.  Undertake all appropriate action to 
assist with the independent corroboration 
of the Veteran's claimed in-service 
exposure to herbicide agents during 
service, including, if warranted, by 
requesting relevant unit history 
information from the JSRRC.  If it is 
determined the Veteran has not supplied the 
level of detail and information required 
for a meaningful search for corroborating 
evidence by the JSRRC, then there needs to 
be some express indication of this in the 
record and the Veteran appropriately 
notified (i.e. a formal finding).

3.  Obtain the Veteran's more recent 
treatment records (since May 2009) from the 
Fort Wayne, Indianapolis, and Marion VAMCs 
and associate the records with the claims 
folder.

4.  Schedule the Veteran for an examination 
to ascertain the nature and etiology of any 
current skin disability, including 
specifically, an assessment as to whether 
any current disability is etiologically 
related to military service, to include any 
herbicide exposure therein.  (Advise the 
Veteran that failure to appear for an 
examination as requested, and without good 
cause, could adversely affect his appeal.  
See 38 C.F.R. § 3.655 (2009).)  The claims 
file and a copy of this remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
indicate that the claims file was reviewed 
in conjunction with the examination.  For 
any skin disability found, the examiner 
should provide an opinion as to whether 
there is a 50 percent probability or 
greater that it is causally or 
etiologically related to the Veteran's 
period of active service, to include the 
notations for rashes noted herein.  The 
examiner should provide a rationale for the 
opinion provided and reconcile any opinion 
with any contradictory evidence of record.

5.  Schedule the Veteran for an examination 
to ascertain the nature and etiology of any 
current low spine disability, including 
specifically, an assessment as to whether 
any current disability is etiologically 
related to military service.  The claims 
file and a copy of this remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination report must 
indicate that the claims file was reviewed 
in conjunction with the examination.  For 
any low spine disability found, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that it is causally or 
etiologically related to the Veteran's 
period of active service, to include the 
Veteran's stated in-service injury.  The 
examiner should provide a rationale for the 
opinion provided and reconcile any opinion 
with any contradictory evidence of record.

6.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If a report is deficient in 
any manner, it should be returned to the 
examiner.

7.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claims remaining 
on appeal.  If action remains adverse to 
the Veteran, provide him and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


